Citation Nr: 0334745	
Decision Date: 12/11/03    Archive Date: 12/24/03

DOCKET NO.  01-01 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in 
rating decisions of November 2, 1946 and September 28, 1949 
in assigning a 20 percent evaluation for the veteran's 
service-connected shell fragment wound of the left chest.

2.  Entitlement to an increased rating for residuals of a 
shell fragment wound of the left chest, with damage to Muscle 
Groups I and II, with hemothorax.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Eric S. Leboff




INTRODUCTION

The veteran served on active duty from September 1943 to 
January 1946. He was awarded several medals, including the 
Purple Heart.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from August 1999 and March 2000 rating actions of 
the Regional Office (RO) that, respectively, denied an 
evaluation in excess of 20 percent for the disability at 
issue, and concluded that CUE was not present in the rating 
decisions of November 1946 and September 1949.

The CUE issue on appeal was previously denied by the Board in 
a September 2001 decision.  The veteran appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In a March 2003 Order, the Court vacated the 
September 2001 Board decision and remanded the matter back to 
the Board for development consistent with the parties' Joint 
Motion to Remand.

The September 2001 Board decision also remanded the issue of 
entitlement to an increased rating for bronchitis for 
issuance of a statement of the case in accordance with 
Manlincon v. West, 12 Vet. App. 238 (1999).  In this regard, 
a supplemental statement of the case was issued on the matter 
in January 2003.  The veteran did not complete an appeal as 
to this matter.  As such, it is not before the Board for 
appellate consideration.

The issue of entitlement to an increased rating for residuals 
of a shell fragment wound of the left chest, with damage to 
Muscle Groups I and II, with hemothorax, is the subject of 
the Remand following the Order section of this decision.


FINDINGS OF FACT


1.  By a rating decision dated in February 1946, the RO 
granted service connection for gunshot wound, cicatrix, of 
the left chest, evaluated as 10 percent disabling.

2.  A rating action on November 2, 1946 increased the 10 
percent rating for residuals of a gunshot wound of the left 
chest to 20 percent.  

3.  The 20 percent evaluation for residuals of a gunshot 
wound of the left chest was confirmed and continued by a 
rating action on September 28, 1949.

4.  The evidence of record at the time of the November 1946 
and September 1949 rating decisions established that the 
veteran had sustained a compound comminuted fracture of the 
sixth rib by X-ray study, and that he had muscle damage of 
Groups I and II, as a result of his gunshot wound of the left 
chest.

5.  The failure of the RO to assign the next higher 
evaluation for severe muscle injury disability constitutes 
undebatable error of law in both the November 1946 and 
September 1949 rating decisions.

CONCLUSION OF LAW

The November 1946 and September 1949 rating decisions, in not 
granting and continuing, respectively, a 30 percent 
evaluation for shell fragment wound of the left chest, 
constitute CUE.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
3.105 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)).  
This new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  However, in Livesay v. Principi, 15 Vet. 
App. 165 (en banc) (2001), the United States Court of Appeals 
for Veterans Claims (Court) held that the VCAA was not 
applicable to motions alleging CUE in decisions of the Board.  
Although the CUE is alleged in RO decisions in this matter, 
the Board finds that the rationale in Livesay is applicable 
here, and accordingly, VCAA is not applicable to this motion 
as a matter of law.  

Relevant law and regulations

Previous determinations which are final and binding, 
including decisions of service connection, degree of 
disability, age, marriage, relationship, service, dependency, 
line of duty, and other issues, will be accepted as correct 
in the absence of CUE.  Where evidence establishes such 
error, the prior decision will be reversed or amended.  38 
C.F.R. § 3.105(a).

The Court has propounded a three-pronged test to determine 
whether clear and unmistakable error is present in a prior 
determination: (1) "[E]ither the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., 
more than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied," (2) 
the error must be "undebatable" and of the sort "which, had 
it not been made, would have manifestly changed the outcome 
at the time it was made," and (3) a determination that there 
was clear and unmistakable error must be based on the record 
and the law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992) en banc).

Factual background

The service medical reports of record in November 1946 and 
September 1949 disclose that the veteran sustained a 
penetrating wound of the left chest as a result of an enemy 
sniper bullet in September 1944.  The wound was cleaned and 
dressed and the veteran was evacuated to a hospital.  
Additional records reflect that the veteran had a perforating 
wound of the left chest, with compound fractures of the left 
5th and 6th ribs, and a hemothorax.  Such fractures were 
shown by x-ray to be comminuted.  Clinical records show that 
an examination of the lungs on September 24, 1944 revealed an 
undebrided bullet wound of the anterior mid left chest, just 
below the clavicle, and a debrided wound posterior to the mid 
left chest, just below the scapula.  A report of X-ray 
examination of the chest, dated September 26, 1944, noted a 
complete comminuted fracture of the sixth right rib.  The 
final diagnoses were perforating wound of the left chest with 
left hemothorax and compound comminuted fracture of the left 
5th and 6th ribs.  It was noted in October 1944 that the 
wound of the posterior chest had been excised and closed.  
Later that month, the veteran underwent thoracentesis and a 
thoracotomy.  Still later in October 1944, it was reported 
that the left lung was normal throughout, and that the 
veteran had had full clinical recovery.  The final diagnoses 
were perforating gunshot wound of the left chest, and 
compound fracture of the left 5th and 6th ribs.

The service medical records also disclose that the veteran 
was seen for bronchitis in August 1944 and March 1945.  An 
additional diagnosis in March 1945 was healed bullet wound of 
the left chest, posterior.  In April 1945, the final 
diagnosis was influenza.  On the separation examination in 
January 1946, it was noted that the veteran had sustained a 
chest wound on the left side from a bullet in 1944.  A 
clinical evaluation of the lungs was normal.  A chest X-ray 
study was negative.  There was a 1/2 inch scar of the left 
pectoral region.

In a February 1946 rating decision, the RO granted service 
connection for gunshot wound cicatrix of the left chest, 
evaluated as 10 percent disabling.

In a statement dated and received in June 1946, D.C. Dotson, 
M.D., related that he had examined the veteran that month.  
He noted that the veteran had received a gunshot wound in the 
left shoulder that penetrated the chest and came out in the 
3rd intercostal space in the anterior chest wall.  The 
physician stated that the veteran complained of severe pain 
in the chest at times, a burning sensation in the region of 
the scar in the left shoulder, and a nonproductive cough on 
exertion.  The examiner opined that if the complaints 
existed, the 10 percent disability evaluation should be 
raised.



The veteran was afforded an examination by the VA in October 
1946.  It was noted that the veteran sustained a gunshot 
wound while in service in September 1944.  It was stated that 
the bullet entered over the left scapula and exited in the 
mid clavicular line fracturing the 3rd, 5th and 6th ribs.  
The veteran complained that touching the 5th and 6th ribs on 
the left caused cold chills over that side of the chest and 
goose pimples appeared.  He reported that when attempting to 
work he had pain and aching through the chest and shoulder 
blade.  He also complained that sitting still caused pain in 
the left shoulder blade.  He reported that when he tried to 
lift or carry any weight in the left arm it became weak and 
shaky.  Clinical evaluation revealed gunshot wound scars over 
the lower portion of the left scapula and anterior portion of 
the chest.  Physical examination of the chest was negative.  
There was no limitation of motion about the left shoulder.  
The diagnosis was gunshot wound of the left chest.

By a rating decision dated November 2, 1946, the RO 
recharacterized the disability as muscle damage, groups I and 
II, moderately severe, minor, due to perforating wound of the 
left chest with fractures of the 5th and 6th ribs and 
hemothorax, and increased the rating to 20 percent under 
Diagnostic Code 5302.  No appeal was taken from that 
determination and it became final.  38 U.S.C.A. § 7105.

A VA hospital discharge summary reveals that the veteran was 
admitted on October 15, 1947 for complaints of pain in his 
left shoulder and arm of six weeks duration.  It was noted 
that in September 1944, he received a through and through 
chest wound, with the point of entry at the posterior left 
shoulder, lower scapula, and the point of exit at the 
anterior chest, 3rd interspace, three inches to the left of 
the sternum.  It was reported that there was an immediate 
paralysis of the left arm lasting three days with a loss of 
sensation in that arm.  The veteran was also reportedly short 
of breath for approximately one month.  Apparently, he also 
had a hemopneumothorax.  It was noted that this had been 
treated successfully and the veteran had had a complete 
return of function of his arm in three days.  It was noted he 
had no further trouble with his chest or arm while in the 
service.  It was also noted as medical history that, in 
September 1946, the veteran had had an onset of sharp pain 
over the left anterior shoulder radiating down the lateral 
posterior surface of his left arm to the elbow.  This pain 
reportedly would come and go and stay for four or five days 
and go for about ten days.  It was stated that it had been 
present off and on since then and had become worse lately.  
It was also indicated that the veteran had very slight 
atrophy of the musculature of the left shoulder girdle, but 
that this was not remarkable in a right-handed individual.

An examination disclosed that superficial and deep sensation 
were normal on both sides.  Deep and superficial reflexes 
were bilaterally present and equal.  X-rays of the chest and 
left shoulder were negative.  The document reflects that the 
veteran was evaluated by two neurologists who found no 
evidence of any neurological disease.  One physician felt 
that the paralysis at the time of the bullet wound was 
functional.  It was noted that pain in the veteran's arm 
disappeared several days after admission and did not return.  
The diagnoses were gunshot wound of the left chest, resulting 
in hemopneumothorax, and no neurological disease found.  In 
the recommendations portion of the hospital summary, it was 
indicated that it would be impossible to say that the veteran 
did not have occasional pains in his chest resulting from 
scarring when he had a through and through chest wound with a 
hemopneumothorax.  However, there was no X-ray evidence or 
evidence on physical examination of any disease of the chest 
at the present time.  It was further noted that the residuals 
of the gunshot wound were certainly minimal if they existed 
at all.

In statement received in August 1949, Dr. Dotson reported 
that the veteran had been in his office on several occasions 
complaining of pain in the left chest and frequent colds.  
The physician suggested that the veteran have X-rays to 
determine if the gunshot wound was causing his pain and cough 
or if there was some other complication.

On VA examination in September 1949, the veteran stated that 
he had received treatment for his chest condition in October 
1947 and denied receiving any regular treatment from his 
private physician.  He complained of being short-winded and 
having colds all the time.  A physical examination revealed 
well-healed scars on the chest and left scapula as a result 
of the gunshot wound.  The scars were described as nontender 
and nonadherent.  Examination of the respiratory system 
revealed lung expansion was equal and free, and lung sounds 
were normal on the right and left on palpation and 
percussion.  He had normal breath sounds on auscultation, of 
the right and left lungs, with no rales or friction rubs 
heard.  He complained of frequent colds, but stated he had no 
current symptoms.  A chest X-ray was normal.  The veteran 
indicated that he had no symptoms at the time of the 
examination.  The diagnoses were scars, gunshot wound of the 
left chest, fractures of the 5th and 6th ribs and hemothorax 
not found by X-ray study.

In a rating decision dated September 28, 1949, the RO 
confirmed and continued the 20 percent evaluation for the 
service-connected gunshot wound residuals of the left chest.  
No appeal was taken from that determination, and it became 
final.  38 U.S.C.A. § 7105.

Analysis 

The veteran claims CUE in rating decisions issued in November 
1946 and September 1949.  His CUE claim is based upon his 
belief that the RO misapplied the law in those rating 
actions.  Specifically, he argues that the RO assigned a 20 
percent rating for his gunshot wound residuals, representing 
moderately severe injury, when he should have been assigned a 
30 percent rating for severe injury.  In explaining his 
position, he notes that the record at the time of challenged 
decisions established that he had suffered a comminuted rib 
fracture.  He then observes that a note in the rating 
schedule under the heading of "Muscle Injuries" provided 
that "(a) compound comminuted fracture...with muscle damage 
from the missile, establishes severe muscle injury...."  
Therefore, the veteran believes that given the medical 
evidence showing a comminuted rib fracture, the RO was 
required to find severe muscle injury.  

As previously noted, there are three components to a 
successful CUE claim.  First, it must be shown that either 
the correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied.  Additionally, the resulting error must 
be "undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made.  Finally, such determination of CUE must be 
based on the record and the law that existed at the time of 
the prior adjudication in question.  See Damrel, 6 Vet. App. 
242, 245.

In essence, then, in order for the veteran to prevail in his 
claim of CUE, he must demonstrate that the evidence of record 
at the time of the earlier decisions could have resulted in 
only one possible conclusion, namely, that he was entitled to 
a 30 percent rating for severe muscle injury.

The Board has thoroughly reviewed the claims file and 
concludes that the final rating decisions issued in November 
1946 and September 1949 contain CUE.  Accordingly, for the 
reasons discussed below, the veteran's claim is granted.

In order to assess the veteran's contentions, it is first 
necessary to more fully set forth the schedular criteria for 
application at the time of the November 1946 and September 
1949 rating actions.  

The law as of the November 1946 rating decision (emphasis 
added)

The 1945 Rating Schedule noted that the factors establishing 
a moderately severe disability of the muscles include:

Type of injury: Through and through or deep penetrating wound 
by high velocity missile of small size or large missile of 
low velocity, with debridement or with prolonged infection or 
with sloughing of soft parts, and intermuscular 
cicatrization.

History and complaint: Service department record or other 
sufficient evidence showing hospitalization for a prolonged 
period in service for treatment of wound of severe grade.  
Record in the file of consistent complaint of cardinal 
symptoms of muscle wounds.  Evidence of unemployability 
because of an inability to keep up to production standards is 
to be considered, if present.

Objective findings: Entrance and (if present) exit scars 
relatively large and so situated as to indicate track of 
missile through important muscle groups.  Indications on 
palpation of moderate loss of deep fascia, or moderate loss 
of muscle substance or moderate loss of normal firm 
resistance of muscles compared with the sound side.  Tests of 
strength and endurance of muscle groups involved (compared 
with sound side) give positive evidence of marked or 
moderately severe loss.

The factors establishing a severe disability of muscles 
include:

Type of injury: Through and through or deep penetrating wound 
due to high velocity missile or large or multiple low- 
velocity missiles, or explosive effect of high velocity 
missile, or shattering bone fracture, with extensive 
debridement or prolonged infection and sloughing of soft 
parts, and intermuscular binding and cicatrization.

History and complaint: As under moderately severe, in 
aggravated form.

Objective findings: Extensive ragged, depressed, and adherent 
scars of skin so situated as to indicate wide damage to 
muscle groups in track of missile.  X-ray may show minute 
multiple scattered foreign bodies indicating spread of 
intermuscular trauma and explosive effect of missile.  
Palpation shows moderate or extensive loss of deep fascia or 
of muscle substance.  Soft or flabby muscles in the wound 
area. Muscles do not swell and harden normally in 
contraction.  Tests of strength or endurance compared with 
the sound side or of coordinated movements show positive 
evidence of severe impairment of function.  In electrical 
tests, reaction of degeneration is not present but a 
diminished excitability to Faradism compared with the sound 
side may be present.  Visible or measured atrophy may or may 
not be present.  Adaptive contraction of opposing group of 
muscles, if present, indicates severity.  Adhesion of scar to 
one of the long bones, scapula, pelvic bones, sacrum, or 
vertebrae, with epithelial sealing over the bone without true 
skin covering, in an area where bone is normally protected by 
muscle, indicates the severe type.  Atrophy of muscle groups 
not included in the track of the missile, particularly of the 
trapezius and serratus in wounds in the shoulder girdle 
(traumatic muscular dystrophy), and induration and atrophy of 
an entire muscle following simple piercing by a projectile 
(progressive sclerosing myositis), may be included in the 
severe group if there is sufficient evidence of severe 
disability.  38 C.F.R. § 4.16 (1945).

In reviewing the above diagnostic schedule, the Board notes 
that the criteria associated with moderately severe muscle 
disability do not contemplate bone fractures, while the 
criteria for severe muscle disability do.  Thus, as only the 
rating for severe muscle disability accounts for the 
veteran's bone fracture, the RO should have assigned that 
evaluation.  

The rating schedule itself provides further support for the 
Board's conclusion that consideration of the veteran's bone 
fracture required a finding of severe muscle injury such as 
to necessitate a grant of the higher 30 percent evaluation.  
Indeed, a note to the rating schedule provided as follows 
(emphasis added):

In rating disability from injury of the 
musculoskeletal system, attention is to 
be given first to the deeper structures 
injured, bones, joints, and nerves. A 
compound comminuted fracture, for 
example, with muscle damage from the 
missile, establishes severe muscle 
injury, and there may be additional 
disability from malunion of bone, 
ankylosis, etc.

As mentioned previously, the evidence of record indisputably 
demonstrates that the veteran suffered a compound comminuted 
rib fracture.  Thus, in order to be successful in his claim 
of CUE, it must be found that the evidence of record in 
November 1946 undebatably showed that the veteran had 
suffered muscle damage, thus requiring a finding of severe 
muscle disability.  The Board finds that the evidence of 
record in 1946 did undeniably reflect muscle damage.  The 
service medical records clearly show that the veteran was hit 
by a bullet which perforated his left chest.  The wound was 
through and through.  Physical examination in October 1946 
revealed complaints of pain and aching through his chest and 
left shoulder blade.  Clinical evaluation revealed gunshot 
wound scars over the lower portion of the left scapula and 
anterior portion of the chest.  The Board notes that in the 
rating code, the definition of muscle damage contemplates and 
includes muscle scarring.  The Board finds that, based on the 
above, the trier of fact was compelled to find severe muscle 
disability, and that the RO's failure to do so amounted to 
CUE.  The skin scars were not shown to be separately 
compensably disabling.  38 C.F.R. Part 4 (as in effect in 
November 2, 1946 and September 28, 1949).  No allegation of 
error of law or fact in this regard has been alleged or 
shown.

The Board observes that the aforementioned note to the rating 
schedule was amended effective August 23, 1948.  The amended 
version reads as follows:

Muscle injury with compound comminuted 
fracture.  The note, page 44, is to be 
taken as establishing entitlement to 
rating of severe grade when there is 
history of compound comminuted fracture 
and definite muscle or tendon damage from 
the missile.  There are locations, as in 
the wrist or over the tibia, where muscle 
damage might be minimal or damage to 
tendons repaired by suture, and in such 
cases requirements for severe ratings are 
not necessarily met.  See Extension 4, 
Schedule for Rating Disabilities, 1945 
Edition, Paragraph 6 (August 23, 1948).   

The revised note continues to provide for a severe disability 
rating in cases where there is history of compound comminuted 
fracture and definite muscle or tendon damage.  The change is 
that, effective August 23, 1948, it is not necessarily 
required to rate the injury as a severe disability if the 
muscle damage is minimal.  

Despite the apparent change brought about by the 1948 
revision, the Board finds that nevertheless a trier of fact 
would still be compelled to find a severe muscle injury here.  
Indeed, as the language of the revision focuses on specific 
anatomical locations, such as the wrist or the tibia, it is 
not clear that the provision is applicable to the veteran's 
chest wound.  Moreover, there is no definition of a 
"minimal" muscle injury, and more importantly, the use of 
the word "necessarily" in the text of the revision leads to 
the intepretation that there may be cases in which minimal 
muscle injury would still warrant a severe rating.  Therefore 
the Board finds that the final sentence of the revision to 
the note on page 44 does not serve as a clear basis for 
denying a rating commensurate with severe muscle disability.  
Instead, the lack of certainty as to the final sentence of 
the revision compels reliance on the first sentence, which 
maintains that a severe disability rating applies where there 
is history of compound comminuted fracture and definite 
muscle or tendon damage.  Thus, despite the change in the law 
prior to the September 1949 rating decision, CUE also applies 
as to that second rating action as well. 

In conclusion, the facts known by the adjudicators at the 
time of the November 1946 and September 1949 rating decisions 
included x-ray evidence establishing a compound comminuted 
rib fracture.  Such evidence also revealed muscle damage.  
The combination of such factors should have resulted in an 
award of a 30 percent disability rating for severe muscle 
injury, for the reasons discussed above.  Such error was 
undebatable, and had it not been made, it would have 
manifestly changed the outcome of the decisions at the time 
they were made.  Accordingly, a grant of CUE is appropriate 
here.  The Board notes that in reaching this conclusion, the 
evidence is in support of the claim, and the benefit of the 
doubt doctrine has been applied where appropriate.  See 
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

The claim that there was CUE in November 1946 and September 
1949 RO decisions in not granting and continuing, 
respectively, a 30 percent rating for the veteran's service-
connected shell fragment wound of the left chest is granted.  


REMAND

The Board finds that in light of the finding above of CUE in 
the November 1946 and September 1949 RO decisions in not 
granting and continuing, respectively, a 30 percent rating 
for the veteran's service-connected shell fragment wound of 
the left chest, the issue of entitlement to an increased 
rating for residuals of a shell fragment wound of the left 
chest, with damage to Muscle Groups I and II, with hemothorax 
requires readjudication and warrants issuance of a revised 
statement of the case pursuant to Manlincon v. West, 12 Vet. 
App. 238 (1999), if the benefit sought continues to be 
denied.  As noted in the Remand portion of the decision 
issued by the Board in September 2001, the Board finds that 
the veteran timely expressed notice of disagreement with the 
July 1999 rating decision which denied an increased rating 
for the disability at issue.  In light of the grant contained 
above, the statement of the case issued in January 2003 is no 
longer appropriate in this regard.

In view of the foregoing, the case is hereby remanded to the 
RO for the following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied with 
regard to the issue of entitlement to an 
increased rating for the disability at 
issue in accordance with the decisions of 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003), as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, (West 2002), 
and any other applicable legal precedent.

2.  The RO must readjudicate the 
increased rating issue with consideration 
of the finding above that there was CUE 
in November 1946 and September 1949 RO 
decisions in not granting and continuing, 
respectively, a 30 percent rating for the 
veteran's service-connected shell 
fragment wound of the left chest.  If the 
benefit sought remains denied, the RO 
should issue a supplemental statement of 
the case and afford the appropriate 
opportunity to respond.  Thereafter, only 
if the veteran timely completes an appeal 
of the determination, with the filing of 
a substantive appeal as to the increased 
rating issue, the case should be returned 
to the Board, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



